DETAILED ACTION
This Office action is in response to the election filed on 15 September 2022. Claims 17-36 are pending in the application. Claims 1-16 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, drawn to a method for fabricating a semiconductor device, in the reply filed on 15 September 2022 is acknowledged.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 and 31-36 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shinohara et al., US 2013/0175611. 
With respect to claim 17, Shinohara et al. disclose a method, shown in Figs. 1, 2, 3A, and 3B, comprising: 
forming a first active region F1 (under gate GLn/GLp) and a second active region F2 (under gate GHp/GHn) over a substrate 1 and extending along a first direction, wherein the first active region F2 (under gate GLn/GLp) and the second active region 18 (under gate GHp/GHn) are separated by an isolation structure 2, see Figs. 1, 2, and 6-16 and paragraphs [0063]-[0064] and [0089]-[0106]; 
forming a first gate structure GLn/GLp  over first active region F1, see Figs. 17-21 and paragraphs [0107]-[0118]; 
forming a plurality of second gate structures GHp/GHn  over the second active region F2, see Figs. 17-21 and paragraphs [0107]-[0118]; wherein along the first direction, a sum of gate lengths Lg2 of the second gate structures is n times a gate length of the first gate structure Lg1, and n is a positive integer and is greater than 1, see Fig. 1, 3A, and 3B and paragraph [0066]; 
forming first source/drain regions 8/10 and 12/14  in the first active region F1, see Figs. 3A and 22-25 and paragraphs [0119]-[0132]; and 
forming second source/drain regions 10 and 14 in the second active region F2, wherein portions of the second active region 29 and 30 between two adjacent second gate structures GHn and GHp have lower dopant concentrations than the second source/drain regions 10 and 14 (Portions 29 and 30 are LDD regions, see paragraphs [0068]-[0071] and [0082]-[0084].), see Figs. 3B and 22-25 and paragraphs [0119]-[0132].  
With respect to claim 18, as shown in Figs. 1 and 21, in the method of Shinohara et al., forming the second gate structures GHn and GHp is performed such that each of the gate lengths of the second gate structures is substantially the same as the gate length of the first gate structure GLp/GLn.  
With respect to claim 19, in the method of Shinohara, forming the second gate structures GHn and GHp is performed such that the gate lengths of a first group of the second gate structures, for example, GHn. each are m times the gate length of the first gate structure GLn/GLp, and the gate lengths of a second group of the second gate structures, for example, GHp, each are o times the gate length of the first gate structure. It is noted that dependent claim 19 does not preclude m and o from being equal.
With respect to claim 20, the method of Shinohara et al. further comprises forming gate spacers 7 on opposite sidewalls of the second gate structures GHn and GHp, see Fig. 24 and paragraphs [0127]-[0128]. 
 
With respect to claim 31, Shinohara et al. disclose a method for forming an integrated circuit (IC) structure, shown in Figs. 1, 2, 3A, and 3B, comprising: 
forming a first transistor (Second pMIS and Second nMIS) comprising:
forming a first active region F2 and a second active region F2 over a substrate 1, wherein the first and second active regions extend along a first direction, see Figs. 1, 2, and 6-16 and paragraphs [0063]-[0064] and [0089]-[0106]; 
forming an isolation structure 2 over the substrate 1 and separating the first active region F2 from the second active region F2, see Figs. 1, 2, and 6-16 and paragraphs [0063]-[0064] and [0089]-[0106]; 
forming a gate 34 (shown in Fig. 20) having gate structures GHp/GHn disposed on the first and second active regions F2 and F2), respectively, wherein along the first direction, an effective gate length Lg2 of the gate is n times a critical dimension of a technology node of the first transistor (see paragraphs [0007]-[0023] and [0066]), and n is a positive integer and is greater than 1 (see Figs. 1, 3A, and 3B and paragraph [0066]), see Figs. 17-21 and paragraphs [0107]-[0118]; 
forming gate spacers 7 on sidewalls of each of the gate structures GHp/GHn of the gate, see Fig. 24 and paragraphs [0127]-[0128]; 
forming a first source/drain regions 29 and 30  in the first active region F2, see Figs. 3A and 22-25 and paragraphs [0119]-[0132]; and 
forming a second source/drain regions 10 and 14 in the second active region F2, see Figs. 3B and 22-25 and paragraphs [0119]-[0132], and
forming a second transistor (First pMIS and First nMIS) having a gate length Lg1 substantially equal to the critical dimension of the technology node of the first transistor.  
With respect to claim 32, in the method of Shinohara et al., the gate structures CHn and CHp of the first transistor have substantially a same gate length Lg2 equal to the critical dimension of the technology node of the first transistor, that is, Lg1.  
With respect to claim 33, in the method of Shinohara et al., at least two of the gate structures CHn and CHp of the first transistor have different threshold voltages, see paragraphs {0069], [0071], [0083], and [0085]. 
With respect to claim 34, in the method of Shinohara, a first set of the gate structures (GHn of one of the Second nMIS) has a first gate length Lg2, the first gate length Lg2 is m times the critical dimension of the technology node of the first transistor (Lg1), a second set of the gate structures (GHp of the Second pMIS) has a second gate length Lg2, the second gate length is o times the critical dimension of the technology node of the first transistor (Lg1), wherein m and o are different positive integers. It is noted that dependent claim 26 does not preclude m and o from being equal to one another.
With respect to claim 35, in the method of Shinohara et al., a number of the first set of the gate structures (1) is different from a number of the second set of the gate structures (s).  
With respect to claim 36, the method of Shinohara et al. further comprises forming a first contact 16 over the first active region F2, wherein the first contact is at a first side of the first active region, and the first source/drain region is at a second side of the first active region opposite to the first side of the first active region; 
forming a second contact 16 over the second active region F2, wherein the second contact is at a first side of the second active region, and the second source/drain region is at a second side of the second active region opposite to the first side of the second active region, as shown in Fig. 1; and 
forming a metal line 18 electrically connecting the first contact and the second contact, as shown in Figs. 2, 3A and 3B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara et al., US 2013/0175611, in view of Kim et al., US 2020/0152461. 
With respect to claim 21, Shinohara et al. disclose a method for forming an integrated circuit (IC) structure, shown in Figs. 1, 2, 3A, and 3B, comprising: 
forming a first active region F1 (under gate GLn/GLp) and a second active region F2 (under gate GHp/GHn) over a substrate 1, see Figs. 1, 2, and 6-16 and paragraphs [0063]-[0064] and [0089]-[0106]; 
forming a first gate structure GLn/GLp  over first active region F1, wherein the first gate has a first effective gate length Lg1 along a first direction parallel to a lengthwise direction of the first active region F1; see Figs. 1 and 17-21 and paragraphs [0107]-[0118]; 
forming a second gate GHp/GHn  over the second active region F2 and comprising a plurality of second gate structures GHn and GHp arranged along the first direction, see Figs. 17-21 and paragraphs [0107]-[0118]; wherein the second gate has a second effective gate length Lg2 along the first direction, the second effective gate length is n times the first effective gate length, and n is a positive integer greater than 1, see Fig. 1, 3A, and 3B and paragraph [0066]. Although Shinohara et al. disclose forming a second gate over the second active region F2 and comprising a plurality of second gate structures GHn and GHp arranged along the first direction, Shinohara et al. do not disclose that the plurality of second gate structures GHn and GHp are separated from each other. However, Shinohara et al. only show a main part plan view of the semiconductor device in Fig. 1. As clearly shown in Fig. 1 of Kim et al., a plurality of gate structures of different gate lengths, such as GS1 and GS2, are arranged along the first direction and separated from each other in the various regions of the substrate. In light of the disclosure of Kim et al., it would have been obvious to the skilled artisan that the second gate electrode in the known method of Shinohara et al. would comprise a plurality of second gate structures GHn and GHp formed separate from one another over the second active region F2. 
With respect to claim 22, in the known method of Shinohara et al., the gate structures GHn and GHp of the second gate are electrically connected to a same voltage node.  
With respect to claim 23, in the known method of Shino hara et al., each of the gate structures GHn and GHp has a gate length substantially the same as the first effective gate length LG1, and wherein a number of the gate structures is n. 
With respect to claim 24, the method of Shinohara et al. further comprises forming gate spacers 7 on opposite sidewalls of each of the gate structures GHn and GHp of the second gate, see Fig. 24 and paragraphs [0127]-[0128].  
With respect to claim 25, the method of Shinohara further comprises forming source/drain regions 29 and 30 in the second active region F2, the source/drain regions 14 and 10 are respectively adjacent to outmost two of the gate structures GHn and GHp of the second gate, as shown in Fig. 25, and portions 29 and 30 of the second active region F2 between outermost two of the gate structures GHn and GHp of the second gate has a dopant concentration lower than a dopant concentration of the source/drain regions (Portions 29 and 30 are LDD regions, see paragraphs [0068]-[0071] and [0082]-[0084].), see Figs. 3B and 22-25 and paragraphs [0119]-[0132].  
With respect to claim 26, in the method of Shinohara, a first set of the gate structures GHn and GHp of the second gate have a first gate length Lg2, the first gate length Lg2 is m times the first effective gate length Lg1, a second set of the gate structures GHn and GHp have a second gate length Lg2, the second gate length is o times the first effective gate length Lg1, wherein m and o are different positive integers.  It is noted that dependent claim 26 does not preclude m and o from being equal to one another.
With respect to claim 27, in the method of Shinohara et al. in view of Kim et al., it would have been obvious to the skilled artisan that, along the first direction, the first set of the gate structures GLn/GLp would not be between adjacent two of the second set of the gate structures GHn/GHp.  
With respect to claim 28, in the method of Shinohara et al., the first effective gate length LG1 is a minimum gate length in the IC structure, as shown in Fig. 1.  
With respect to claim 29, in the method of Shinohara et al., the first active region F1 comprises one or more semiconductor fins, as shown in Fig. 1. 
With respect to claim 30, in the method of Shinohara et al., the second active region F2 comprises one or more semiconductor fins, as shown in Fig. 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of fabricating a plurality of transistors having different gate lengths.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822